MEMORANDUM **
Steven Wierzba appeals pro se from the district court’s order dismissing his action arising out of foreclosure proceedings. We dismiss the appeal for lack of jurisdiction.
The district court dismissed two claims in Wierzba’s amended complaint without prejudice and granted leave to amend. *728Rather than filing a second amended complaint or obtaining a final order of dismissal from the district court, Wierzba filed a notice of appeal. We therefore lack jurisdiction. See WMX Techs., Inc. v. Miller, 104 F.3d 1133, 1136-37 (9th Cir.1997) (en banc) (a dismissal with leave to amend is not a final order).
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.